Crovato v H&M Hennes & Mauritz, L.P. (2019 NY Slip Op 00840)





Crovato v H&M Hennes & Mauritz, L.P.


2019 NY Slip Op 00840


Decided on February 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2019

Friedman, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


8326N 304191/10 83792/11 83835/12

[*1] Craig Crovato, Plaintiff-Respondent,
v H & M Hennes & Mauritz, L.P., et al., Defendants-Appellants, Diversified Construction Corp., also known as Grandview Contracting Corp., et al., Defendants. 
[And Third-Party Actions]


Carol R. Finocchio, New York, for appellants.
Wingate, Russotti, Shapiro & Halperin, LLP, New York (David M. Schwarz of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about May 1, 2018, which, after a residency hearing, denied defendants' motion to change venue from Bronx County to Westchester County and granted plaintiff's cross motion to retain venue in Bronx County, unanimously reversed, on the law and the facts, without costs, the motion granted and the cross motion denied.
Defendants established that the county designated by plaintiff was improper by submitting, inter alia, plaintiff's Department of Motor Vehicle records, hospital records, tax returns for 2007 through 2011, the accident report, plaintiff's 2009 employment records and his 2009 W-4 and W-2 forms, all of which indicated that he resided in Westchester County at the time he commenced the action (see Gruenwald v Polatseck, 114 AD3d 904 [2d Dept 2014]). Plaintiff failed to rebut defendants' showing that he was not residing in Bronx County with any degree of permanency at the time of the commencement of the action (see Oluwatayo v Dulinayan, 142 AD3d 113, 115-116 [1st Dept 2016]; Carobert v Baldor Elec. Co., 102 AD3d 905, 906 [2d Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2019
CLERK